Citation Nr: 0947427	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a thoracolumbar 
spine disorder.  

4.  Entitlement to a compensable disability rating for the 
service-connected hypertension.  

5.  Whether there was clear and unmistakable error (CUE) in a 
September 1996 rating decision that granted service 
connection for hypertension and assigned a noncompensable 
evaluation, effective on July 1, 1996.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  At that time, he indicated 
his intent to reopen a previously-denied claim of service 
connection for a right knee disabilities and apply for a 
compensable rating for his service-connected cervical spine 
disability.  

Those issues have not yet been addressed and are referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of 
issues not yet adjudicated by the RO).  

The issues of service connection for a thoracolumbar spine 
disorder, a compensable rating for the service-connected 
hypertension and whether there was CUE in a September 1996 
rating decision that granted service connection for 
hypertension and assigned a noncompensable evaluation are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided herein has been accomplished.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a hearing loss or tinnitus in service or for many 
years thereafter.

3.  The Veteran, who specifically denied having a hearing 
loss at the time of the examination at his separation from 
service, is not shown to have bilateral hearing loss or 
tinnitus that is causally linked to excessive noise exposure 
from jet engine noise or another event or incident of his 
extensive active service.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by a bilateral 
sensorineural hearing loss is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002, Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002, Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a September 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also advised the Veteran as to how disability ratings 
and effective dates were assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment record 
(STR), post service VA and private treatment records, the 
Veteran's statements and testimony, and a VA audio 
examination report.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).  

The Board initially notes that the Veteran is already service 
connected for scarring of the tympanic membranes.  

Here, the STR includes the results of eight audiological 
evaluations.  All were performed subsequent to 1967.  

(The Board notes that audiometric readings prior to November 
1967 must be converted from ASA units to the modern ISO 
units.).  

There is no entrance examination report of record.  

In the February 1974 examination report, audiometry results 
were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	 0	0	5	5
       Right (dB)	5	5	0	0	5

In the November 1981 reference audiogram, audiometry results 
were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	10	0	0	5
       Right (dB)	0	0	5	5	5

In the November 1982 re-enlistment examination report, 
audiometry results were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
       Left (dB)	5	10	5	5	5
       Right (dB)	10	5	5	5	5


In the January 1983 reference audiogram, audiometry results 
were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	10	0	5	10
Right (dB)	5	5	5	0	5

In the February 1986 re-enlistment examination report, 
audiometry results were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	5	15	0	5	10
       Right (dB)	0	10	15	10	10

In the September 1988 enlisted annual examination report, 
audiometry results were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	15	0	0	5
       Right (dB)	5	5	10	0	5

In the February 1989 extension of enlistment examination 
report, audiometry results were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	15	0	0	5
       Right (dB)	5	5	10	0	5

Finally, in the March 1996 retirement examination report, 
audiometry results were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	0	10	5	5	10
       Right (dB)	5	5	5	5	5

Additionally, hearing acuity was noted to be "15/15" in 
each ear for both whispered and spoken voice in April 1980.  

The Board also notes that, in the September 1988 enlisted 
annual report and the March 1996 report of medical history 
for separation, the Veteran specifically noted that he had or 
had had no hearing loss.  

Although STR do not show a hearing disability during service, 
the absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385 (see below)) is not always fatal to a service 
connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may nonetheless be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Also, the threshold for normal hearing is between 0 and 20 
decibels, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran underwent a VA audiological evaluation in 
February 2007.  The audiologist reviewed the claims file and 
noted the Veteran's history of having had exposure in the 
form of jet engine noise from serving on aircraft carriers 
during his extensive period of active service.  

The Veteran indicated he utilized hearing protection only 
while on deck.  The examiner also noted the Veteran's 
notation of scarred tympanic membranes on the Veteran's 
separation examination.  The Veteran described difficulty 
hearing in the left ear since around 1997 and symptoms of 
tinnitus beginning in 1993.  

The audiologist reported hearing threshold acuity as follows:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	35	35	35	45	45
       Right (dB)	35	35	35	45	45

Speech recognition scores were 100 percent in the right ear 
and 92 percent in the left ear.  The audiologist diagnosed 
bilateral hearing loss and tinnitus.  

Finally, the audiologist opined that the Veteran's bilateral 
hearing loss and tinnitus were less likely than not related 
to service.  He explained that hearing tests from service 
showed that the Veteran's hearing was within normal limits 
throughout service.  

Moreover, the fact that hearing was normal upon separation, 
when tympanic scarring was noted, indicates there was no 
associated hearing loss from the scarring (or any other 
etiology) at that time.  The audiologist indicated the 
Veteran's hearing loss was most likely the result of aging.  

Finally, the audiologist noted that the Veteran's report of 
brief occasional subjective tinnitus was inconsistent with 
the more recurrent and pervasive tinnitus typically 
associated with tinnitus from acoustic trauma and hearing 
loss, and was therefore not due to any hearing loss etiology.  

On review of the evidence, the Board finds that the claim of 
service connection for bilateral hearing loss and tinnitus 
must be denied on this record.  

Importantly, the recently obtained medical opinion is 
uncontroverted in opining that the current bilateral hearing 
loss and tinnitus are not related to his active service.  
Rather, the opinion indicated that the Veteran's hearing loss 
was the result of aging and his tinnitus was not associated 
with acoustic trauma sustained during active service.  

In making this determination, the Board has also considered 
the Veteran's lay assertions of record.  

Lay evidence would be sufficient to establish the incurrence 
of acoustic trauma in service if the veteran engaged in 
combat with the enemy.  See 38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 
F.3d 389, 392-94 (Fed. Cir. 1996).  

In this regard, the Veteran's DD Form 214 shows that his 
military occupational specialties (MOS) included mess 
management specialist, wardroom/gallery supervisor, bachelor 
quarter specialist, and instructor.  

In addition, his DD 214 establishes that he received several 
awards during service, including the Vietnam Service Medal 
and Vietnam Campaign Medal with one Bronze Star.  However, 
the DD 214 shows no awards indicating combat.  

In reviewing the entire record, the Board finds the Veteran's 
lay statements alone are not credible for the purpose of 
establishing he was exposed to a specific form of excessive 
noise identified as being sustained jet engine noise or 
another particular type of acoustic trauma in service.  

In addition, his current assertions are not sufficient to 
establish a continuity of symptomatology due to a hearing 
disorder since service because he expressly denied having 
such at the time of his separation therefrom.  

Indeed, the Board finds it particularly significant that the 
Veteran neglected to mention any hearing loss or tinnitus 
when he filed his initial claim for benefits upon separation 
in 1996.  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service and resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board acknowledges that the Veteran, as a 
layperson, is competent to testify in regard to the onset and 
continuity of his symptomatology.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the Veteran has offered conflicting accounts as to 
the onset of his hearing problems.  As noted, during the 
February 2007 VA examination, he reported having tinnitus 
since 1993 and hearing problems since 1997.  

During his hearing, however, the Veteran indicated that 
hearing problems had their onset subsequent to service.  See 
page 23 of hearing transcript.  Accordingly, in light of the 
inconsistency of his presentation, the Board does not find 
the Veteran's statements credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (the Board must determine evidence is 
credible); Caluza v. Brown, 7 Vet. App. 498 (1995) (in 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  


Therefore, his lay assertions do not establish that the 
bilateral hearing loss and tinnitus were "chronic" 
conditions under 38 C.F.R. § 3.303(b).  

In conclusion, the Board finds after a careful review of the 
entire record that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss and tinnitus.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

A review of the claims files reveals that complaints of low 
back pain were noted in service, although clinical evaluation 
of the lumbar spine during service examinations was normal.  
The Veteran has testified that he has had back problems since 
slipping and landing on his back in service.  His wife also 
testified that the Veteran's been complaining about his back 
"off and on" since service.  

A private record dated in April 2004 indicates that the 
Veteran fell from a step and presented to the emergency room 
complaining of back pain.  A T5 vertebral body stable 
fracture was diagnosed.  

Although there is a January 2007 VA examination report on 
file, the examiner said that he could not provide an opinion 
whether there was a causal connection between the Veteran's 
current low back disability and service without resorting to 
speculation.  

Hence, the Board concludes that there is insufficient medical 
evidence on file on which to make a reasoned determination on 
the issue on appeal.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  


Compensable rating for hypertension/CUE in the September 1996 
rating decision

The Veteran has alleged CUE in a September 1996 rating 
decision which denied a compensable disability rating for the 
service-connected hypertension.  This matter was initially 
addressed by the RO in a January 2009 supplemental statement 
of the case.  

The Veteran and his representative have since expressed 
disagreement with this determination.  See the Veteran's 
April 2009 statement; see also the hearing transcript at page 
29.  The Board construes the statements made by the Veteran 
as a timely notice of disagreement with the January 2009 
determination as to CUE.  
See 38 C.F.R. §§ 20.201, 20.302 (2009); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally 
construe all documents filed by a claimant).  

The RO has not issued a SOC.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Additionally, the Board agrees with the RO and the Veteran's 
representative that the CUE claim is inextricably intertwined 
with the current increased rating claim for hypertension on 
appeal.  In other words, if a determination is made that 
there was CUE in the assignment of a noncompensable rating 
for hypertension in 1996 and a compensable rating was 
warranted at that time, it would impact the adjudication of 
the instant claim for an increase.  

Accordingly, the Board finds that adjudication of the 
increased rating claim must be deferred pending the outcome 
of the recently raised CUE claim.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)).  

To ensure that all due process requirements are met, the RO 
should give the Veteran opportunity to present any additional 
information and/or evidence pertinent to his appeal that is 
not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should ensure that its notice to the Veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should issue a SOC with respect 
to whether there was CUE in a September 
1996 rating decision that granted service 
connection for hypertension and assigned a 
noncompensable evaluation, effective on 
July 1, 1996.  The Veteran is advised that 
a timely substantive appeal will be 
necessary to perfect the appeal as to this 
disability to the Board.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment records 
not currently of record.  The Veteran also 
should be informed that he may submit 
evidence to support his service connection 
and increased rating claims on appeal.

The RO's letter should identify what 
evidence is ultimately his responsibility 
to obtain.  The RO should ensure that its 
letter meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  The RO should schedule the Veteran for 
a VA examination with an examiner who has 
not previously examined the Veteran to 
determine the nature and likely etiology 
of the claimed thoracolumbar spine 
disability. The Veteran's VA claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report must 
reflect review of pertinent material in 
the claims folder.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
provide an opinion whether it is at least 
as likely as not (50 percent or more 
likelihood) that the Veteran has a current 
low back disability that had its clinical 
onset during or, in the case of arthritis, 
within a year of service.  A complete 
rationale for all opinions must be 
provided.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
service connection and increased rating 
claims should be adjudicated in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should provide the Veteran and 
his representative with a SSOC and afford 
him with an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


